Title: To Thomas Jefferson from James Swan, 3 October 1790
From: Swan, James
To: Jefferson, Thomas



Sir
Paris 3d. October 1790.

In the month of March last, I closed with the Minister of Marine, the Contract for Green Oak Timber, after having made the essay at Brest, which I had permission to make, before your departure from hence. It was found of an excellent quality, and very proper for the King’s Service; and they being in want of Knees more than of streight timber, I fortunatly am permitted to make two thirds of the 100,000 french cubic feet ⅌ ann. in such, which being of a larger price than the common timber, and Green Oak trees furnishing more of them than of any other species, renders it still more advantageous. Before 1 May next I am to furnish 35m. c.f. and for 6 years after 100m. feet yearly. I have been obliged to take in a french house as partners, which  on many accounts was necessary, and I think you may be assured that the business will go on properly. I feel doubly interested that it should, not only because it is advantageous to my interest and consequently will enable me to do justice to my suspended creditors but because it is the first contract that has been established upon an essay made and approved; and may be the means of introducing a more intimate knowledge of other of our productions, especially since the same Contract gives me permission to make trial of Cedar plank and timber, and of Locust trunnells, which being approved, will also be Contracted for. Our white Oak and Elm, I am also to make essays of: the former from New York has been approved of at Toulon, and the officers of Marine now begin to think, that the sudden failure of the American ships was caused by having been constructed with bad season’d timber, and that the other trials which have been made were badly conducted, in as much as the worst of our oak was sent for a patern.
The happy change in the Constitution has rendered the Administrators of the different departments accountable, and consequently more tractable and reasonable than under the old: from hence no advantageous propositions dare be refused, without giving better arguments than used to be afforded, altho’ yet, Commis have much weight in determining a bargain, and must be weighed.
Taking advantage of these happy changes and dispositions, I presented to the Regisseurs des Vivres de la Marine, about two Months ago, proposals to furnish the Marine and the Colonies with all the Salted Beef and Pork, Butter, fresh meat &ca., that they were obliged to take of Strangers, at 10 ⅌ Cent below the price now given for such as should be delivered in the Islands, and at 4 ⅌ Cent less, for such as should be needed in Europe; to find sufficient Surety in Paris to assure the Contract on my and my partners part; and to receive payment for none which should be rejected. They answered to these proposals, that they were certainly very tempting but by reason of the distance, of their being no person on their part to attend the inspection, and the incertainty to the service obliged them to decline them. I replied by obviating these forced objections, and at last finding an additional reason upon which I was satisfied they could not pass a negative, I offered to take my payment in orders upon the American Treasury, in part extinction of her debt to france.—This produced a short answer, that they were best able to judge of the  Service, and still declined. To shut the door against all future application or discussion, appear’d to me not consonant with the public interest, nor with that politeness and civility which I merited at their hands. For which reasons I concluded to make our correspondance known to the National assembly, and to pray them to order the Contract to be made, which the Regisseurs had refused me; for which purpose I drew up a Memorial stating the facts and drawing the benefits to France, and concluded by offering, after the debt of America should be thus absorbed in about 6 years, that after that, should the Contract be continued to us, we would engage to take half the furniture in Merchandizes, the Manufacture or produce of this Nation.—Every Member to whom I made these propositions known, was fully in Sentiment, that they were really advantageous to France, 1st because she would be supplied at a more reasonable rate, than by other powers, even to the amount of a clear gain of 3 million of livres at least; 2dy. because there was no necessity in this time of derangement, to provide finances for the Marine and Colonial supplies, to the amount of 6 millions a year, and 3dy. because it would introduce a ty[p]e of commerce between the two Countries, that otherways would not take place, and would insure a continuation of that Commerce, even to the value of 3 millions a Year in french Manufactures.—Having sounded many members, known the minds of a majority of the Committees of Commerce, Marine and finance, and being assur’d of every possible success, it was the concernd’s duty to find the necessary Bondsmen, these we got in Le Couteulx, Pourra and other Bankers here: but as men could not in reason engage in such large sums, without knowing whether they could be assur’d in some time or other the payment out of the effects of the United States, Messrs. Vanstaphorsts & Hubbard were written to, who replied, that we know the Government of the U.S. are greatly averse to the transfer of any part of that Debt to individuals, as it might interfere with their intentions respecting it; a reason which in our opinion ought to dissuade any Citizens of America from pushing “a matter that is injurious to the Credit of their Country, and after all would prove ruinous to the Speculators, from the disappointments they would experience in their view of procuring the Monies here,” which answer has destroyed the whole plan, since no one would chuse to hazard such large Sums upon the repayment by Congress, since their Bankers, who are in possession of the means to satisfy the debt to france in part or whole, gives  to understand, that Congress under any supposed or declared advantages will not promote a transfer of their debt, or when transfer’d will not pay the money for it.
Not doubting but that you will see the great benefits arising to America from such a Negociation, I dare presume to entreat you to propose to the President, and to the Secretary of the Treasury, that an Instruction be given to the Bankers, or Agent who may be sent to Holland, that the money due to France, should be paid into the Royal Treasury, or to the order of the Treasurer, or to the bearer of the bond of the U.S., (not entering into the business of the Contract) and which will give facility to the execution of that Exchange of produce, for the money proposed to be paid to the Government here. We cannot see by what means the honor or Credit of the U.S. can be in the smallest degree hazarded in the proposed transaction, which in the first instance, requires no discompt on the debt, (as has been the case in all former propositions respecting it) but on the contrary offers a premium of 10. and 4 ⅌ Cent; and certainly it is a great object in our Commerce to have thus forced, a consumption of 6 million Livres a Year, which without such a Contract will not take place. Mr. Short will probably write on this business. I communicated to him every of our steps from day to day, and he entered from the first moment fully in to the views of the Contract, as being a very advantageous thing to the whole States, each partaking in some measure of the supplies, they being Rice, Green oak timber (for my Contract is included) Pitch and Tar, Tobacco, Corn, Flour, Wheat (these two last when demanded) Beef, Pork, Butter, Beans and pease, Cheese, Live oxen and sheep, Biscuit, White Oak and pine timber, Masts &c. &c. to the amount of 6 millions ⅌ year.
The persons concern’d in the Contract, are, Messrs. Le Couteulx and two Bankers whom they may chuse (or in lieu of them a house in Amsterdam) Mr. Danl. Parker, Governier Morris (for himself and Robert) and myself.—This information I think necessary to give you.
Sometime ago, I caused to be forwarded from L’Orient some Copies of my Letters on the Commerce of the U.S. with france, with directions to my friends at Boston to forward you one, which I hope has got to hand, and which I pray you to do me the honor to accept.
When my affairs shall be all honorably paid at home—when the numerous correspondances with the several Consuls in france  shall have wearied your department by the time they will take up, or when the Minister or envoyie here shall find it impossible to attend to the public affairs, and at the same time to the Consuls—then it may be necessary to establish one here to report that particular business, under the name of Consul, or Commercial Agent, or Secretary to the Consular department, or under any other name. In such cases I shall pray to be remembered, submiting always to those of superior abilities and qualifications. I am with perfect respect Sir Your mo. obed. huml. St.,

Jams. Swan


I should have written the President on this business, and the Secretary of the Treasury: but I presume it will come before both from you in due manner, or in the course of Office; and with Mr. Hamilton I have no Acquaintance.
I insisted the more obstinatly with the Regisseurs, because I produced Certificats from Nantes, Marseilles and Bordeaux, that our Beef and pork was superior to the Irish in that it was of as long conservation, was fatter and cheaper, and from the Inspector of the Prov[isio]ns for the Marine at Bordeaux, that he had bought American beef and that it had preserved good for two Years. Without these I should have been sent to make essays.

